92 N.Y.2d 1013 (1998)
McMahan & Company et al., Appellants,
v.
Saul Bass et al., Respondents.
Court of Appeals of the State of New York.
Submitted October 26, 1998
Decided December 17, 1998.
Motion, insofar as it seeks leave to appeal against all respondents other than L. Peter Byler and Danforth K. Richardson, dismissed upon the ground that as to those respondents the order sought to be appealed from does not finally determine the action within the meaning of the Constitution; motion for leave to appeal otherwise denied.